USDC IN/ND case 2:20-cv-00318-JTM-JPK document 1 filed 09/02/20 page 1 of 14


                    IN THE UNITED STATES DISTRICT COURT FOR
                        THE NORTHERN DISTRICT OF INDIANA

JOHN D. DRESDEN,                                        )
  Plaintiff,                                            )
                                                        )
  v.                                                    )     Case: 2:20-cv-318
                                                        )
MICHAEL D. PETERSEN,                                    )
PRINCE VALLEY ENTERPRISES, INC., and                    )
CHARLOTTE PROCK,                                        )
  Defendants.                                           )     JURY DEMANDED


                                     CIVIL COMPLAINT

         NOW COMES Plaintiff, JOHN D. DRESDEN (“John”) by and through CUSTY LAW

 FIRM, LLC, against the Defendants, MICHAEL D. PETERSEN (“Petersen”), PRINCE

 VALLEY ENTERPRISES, INC. (“Prince Valley”) and CHARLOTTE PROCK (“Prock”)

 and alleges and states the following:

                                          The Parties

  1. John is a citizen and resident of the Northern District of Indiana.

  2. Defendant Petersen is a citizen and resident of Wisconsin. Defendant Petersen may be

       served with legal process at his home address.

  3. Defendant Prince Valley is a foreign corporation organized under the laws of Wisconsin

       with its principal place of business located at 7076 150th Avenue, Bloomer, Wisconsin

       54724. Therefore, Defendant Prince Valley is not a citizen of Indiana. Defendant Prince

       Valley’s process agent in the State of Indiana is Process Agent Service Company, Inc.,

       care of Daniel Bradford, 11940 Pebblepointe Pass, Carmel, Indiana 46033-9673.




                                               1
USDC IN/ND case 2:20-cv-00318-JTM-JPK document 1 filed 09/02/20 page 2 of 14


  4. At all relevant times, Defendant Prince Valley was and is engaged in business as an

     interstate motor carrier transporting goods and other items for compensation and does

     business in Indiana, including and through the Northern District of Indiana.

  5. Defendant Prock is a citizen and resident of Wisconsin. Defendant Prock may be served

     with legal process at her home address.

  6. At all relevant times, Defendant Prock was and is engaged in business as an interstate

     motor carrier transporting goods and other items for compensation and does business in

     Indiana, including and through the Northern District of Indiana.

                                   Background Facts

  7. At approximately 3:30PM on December 20, 2018 John drove a 2007 Chevy Malibu

     west on Interstate 80 in the far left lane near the 2.9 mile marker in Lake County,

     Indiana.

  8. John slowed for traffic and a 2010 Freightliner tractor-trailer driven by Defendant

     Petersen slammed into the rear of his car.

  9. At the time of the wreck, Defendant Peterson had a duty to drive in conformance

     with the Federal Motor Carrier Safety Regulations and Indiana law as well as the

     industry and corporate standards and guidelines emanating from these safety

     regulations and Indiana law, including, but not limited to the Required Knowledge

     and Skills set forth in 49 CFR Sections 383.111 and 383.113 as well as the

     mandates of 49 CFR Sections 390-395.

  10. There was nothing that John could have done to avoid or minimize the collision or

     the damages resulting therefrom.

  11. The tractor-trailer was owned by Defendant Prince Valley.



                                               2
USDC IN/ND case 2:20-cv-00318-JTM-JPK document 1 filed 09/02/20 page 3 of 14


  12. Defendant Prince Valley Operated under USDOT #692918 at the time of the crash.

     At the time of the crash, Defendant Prince Valley’s Carrier Safety Rating was under

     “Compliance Review”. This information is publicly available.

  13. Defendant Prince Valley historically has a higher out of service percentage for its

     tractor-trailers and drivers than the national average. For example, in the 24 months

     prior to August 3, 2020, Defendant Prince Valley drivers were out of service

     following 16.7% of inspections where the national average was only 5.51%.

     During the same period, Defendant Prince Valley’s tractor-trailers were out of

     service following 30% of inspections whereas the national average was 20.72%.

     This information is publicly available.

  14. The trailer being pulled by the tractor-trailer was owned by Defendant Prock.

  15. That in relevant parts, the Federal Motor Carrier Safety Regulations define “Motor

     Carrier” as a for-hire motor carrier or a private motor carrier; including a motor

     carrier’s agents, officers and representatives as well as employees responsible for

     hiring, supervising, training, assigning, or dispatching of drivers and employees

     concerned with the installation, inspection, and maintenance of motor vehicle

     equipment and/or accessories; this definition includes the term employer. 49 C.F.R.

     § 390.5.

  16. That in relevant parts, the Federal Motor Carrier Safety Regulations define “Motor

     Vehicle” as any vehicle, machine, tractor, trailer, or semitrailer propelled or drawn

     by mechanical power and used upon the highways in the transportation of

     passengers or property, or any combination thereof determined by the Federal

     Motor Carrier Safety Administration. 49 CFR § 390.5.



                                               3
USDC IN/ND case 2:20-cv-00318-JTM-JPK document 1 filed 09/02/20 page 4 of 14


  17. That in relevant parts, the Federal Motor Carrier Safety Regulations define an

     “Employer” as any person engaged in a business affecting interstate commerce

     who owns or leases a commercial motor vehicle in connection with that business,

     or assigns employees to operate it. 49 C.F.R. § 390.5.

  18. That in relevant parts, the Federal Motor Carrier Safety Regulations define an

     “Employee” as any individual, other than an employer, who is employed by an

     employer and who in the course of his or her employment directly affects

     commercial motor vehicle safety. Such term includes a driver of a commercial

     motor vehicle (including an independent contractor while in the course of operating

     a commercial motor vehicle). 49 C.F.R. § 390.5.

  19. That at all times relevant, the truck and trailer driven by Defendant Petersen was a

     semi-trailer and therefore a motor vehicle as defined by the Federal Motor Carrier

     Safety Regulations.

  20. That at all relevant times, Defendant Petersen, was a driver of said motor vehicle

     and therefore an employee as defined by the Federal Motor Carrier Safety

     Regulations.

  21. That at all times relevant, Defendant Prock owned the trailer or commercial motor

     vehicle in connection with Defendant Petersen’s employment, and was therefore a

     motor carrier as defined by the Federal Motor Carrier Safety Regulations.

  22. At all times relevant, Defendant Prock was a motor carrier and therefore an

     employer as defined by the Federal Motor Carrier Safety Regulations.

  23. That in its relevant parts, the Federal Motor Carrier Regulations mandate that motor

     carriers, which includes employers, require observance by their drivers of the



                                               4
USDC IN/ND case 2:20-cv-00318-JTM-JPK document 1 filed 09/02/20 page 5 of 14


     duties or prohibitions otherwise prescribed for drivers in the Federal Motor Carrier

     Safety Regulations. 49 C.F.R. § 390.11.

  24. At the time of the collision, Defendant Petersen was operating the tractor-trailer in

     the course and scope of his employment and/or agency with each of Prince Valley

     and Prock and in furtherance of the business of each.

                                    Jurisdiction and Venue

  25. This Court has jurisdiction for this action under 28 U.S.C. § 1332.

  26. Venue in this judicial district is proper pursuant to 28 U.S.C. § 1391(b) insofar as a

     substantial part of the events or omissions giving rise to the claim occurred within the

     Northern District of Indiana and other applicable law.

  27. This Court has subject matter jurisdiction over the claims asserted in this Complaint.

  28. The amount in controversy exceeds $75,000.00 exclusive of interest and costs.

  29. There is complete diversity among the parties as Plaintiff is not a citizen of the same state

     as any Defendant.

                                        Causes of Action

                         COUNT I: Negligence and Negligence Per Se
                              Against Defendant Peterson

  30. Plaintiff incorporates herein by reference the allegations of the previous paragraphs of

     this Complaint for Damages as if each were fully set forth herein in their entirety.

  31. Defendant Peterson had a duty to operate his commercial vehicle in a safe and prudent

     manner in accordance with his training as a professional commercial motor vehicle driver

     so as not to endanger the lives and welfare of John and the motoring public. This duty

     included keeping a proper lookout, paying attention, keeping a safe distance from

     vehicles in front of him, and operating his commercial vehicle at a reasonably and



                                                5
USDC IN/ND case 2:20-cv-00318-JTM-JPK document 1 filed 09/02/20 page 6 of 14


     prudent speed in accordance with the condition of the roadway and all traffic laws and

     regulations.

  32. As a professional truck driver, Defendant Peterson also had a duty to operate his tractor-

     trailer in accordance with the standards required of commercial vehicle drivers and in

     accordance with the required skills and knowledge set forth in 49 CFR Sections 383.111

     and 383.113; the mandates of 49 CFR Sections 390-395; and industry and corporate

     standards and guidelines that emanate from these safety regulations.

  33. Defendant Peterson breached those duties and is liable for his tortious acts and omissions,

     which include, but are not limited to, the following:

         a. Failing to keep a lookout for vehicles and traffic ahead;

         b. Failing to perform a proper visual search;

         c. Failing to properly manage his space;

         d. Following too closely;

         e. Failing to yield the right of way to vehicles in front of him on the roadway;

         f. Failing to drive at a safe and reasonable speed under the conditions;

         g. Failing to drive defensively;

         h. Failing to avoid colliding with another vehicle;

         i. Operating a motor vehicle while distracted;

         j. Operating a motor vehicle while fatigued;

         k. Failing to operate the vehicle in a safe and prudent manner, thereby placing the

             lives and well-being of the public in general, and John in particular, in grave

             danger;

         l. Failing to adhere to safe driving principles expected of professional drivers;




                                               6
USDC IN/ND case 2:20-cv-00318-JTM-JPK document 1 filed 09/02/20 page 7 of 14


         m. Failing to operate the truck in accordance with generally accepted safety

               principles for professional drivers and/or the commercial motor vehicle industry;

         n. Failing to operate the truck in a safe and prudent manner in view of the conditions

               that existed at the time of the subject collision;

         o. Violating the Indiana rules of the road including Indiana Code § 9-21-5-1 (failing

               to drive vehicle at a reasonable speed under the conditions); Indiana Code § 9-21-

               5-4 (failing to reduce speed due to traffic and highway conditions); Indiana Code

               § 9-21-8-12 (truck tractor to only be operated in far right lane absent specified

               circumstances); Indiana Code § 9-21-8-13 (truck tractor to be operated in two far

               right lanes when 3 or more lanes present); Indiana Code § 9-21-8-14 (following

               too closely); and Indiana Code § 9-21-5-1 (failing to reduce speed to avoid a

               wreck);

         p. Otherwise failing to act reasonably and prudently as a professional driver should

               under the circumstances; and

         q. Such other specifications of negligence that shall be added by amendment or

               proven at trial.

  34. As a result of the foregoing breaches of duties, John was physically injured, suffered

     emotional distress and sustained other permanent and severe personal injuries; incurred

     and will incur hospital, diagnostic, therapeutic, pharmaceutical, and other medical

     expenses; suffered and will suffer physical pain, mental suffering, terror, fright, loss of

     enjoyment of life, and permanent impairment; lost time or wages and impairment of

     earnings capacity; and incurred other injuries and damages of a personal and pecuniary

     nature.




                                                  7
USDC IN/ND case 2:20-cv-00318-JTM-JPK document 1 filed 09/02/20 page 8 of 14


   35. Defendant Petersen is liable to John for all damages allowed by law for the injuries,

       harms and losses sustained by Plaintiff as a result of his negligence.

   36. The Indiana Officer’s Standard Crash Report for the wreck provides that the primary

       cause of the wreck was Petersen following too closely.

   37. Following too closely under Indiana law is an act of “aggressive driving” pursuant to

       Indiana Code § 9-21-8-55 and exhibits a conscious and reckless disregard for the safety

       and well-being of others and the natural and probable consequences of ones choices.

   WHEREFORE, Plaintiff JOHN DRESDEN demands judgment against the Defendant

MICHAEL PETERSON for compensatory damages, the costs of this action and attorneys’

fees, and any such other and further relief as this Court deems equitable and just.

                               COUNT II: Respondeat Superior
                          Against Defendants Prince Valley and Prock

   38. Plaintiff incorporates herein by reference the allegations of Paragraphs 1 through 37 of

       this Complaint for Damages as if each were fully set forth herein in their entirety.

   39. At all times material, Defendant Petersen was acting within the course and scope of his

       employment or agency with Defendants Prince Valley and Prock and was furthering the

       business interests of Defendants Prince Valley and Prock.

   40. Defendants Prince Valley and Prock are liable under the doctrine of respondeat superior

       and the rules of agency for the tortious acts and omissions of their agents, employees,

       members, representatives, servants or contractors pursuant to applicable law. These acts

       and omissions include, but are not limited to, the acts and omissions committed by

       Defendant Petersen on December 20, 2018, which are described above and were

       committed within the course and scope of his agency or employment with Defendants

       Prince Valley and Prock.



                                                 8
USDC IN/ND case 2:20-cv-00318-JTM-JPK document 1 filed 09/02/20 page 9 of 14


   41. As a result of the foregoing breaches of duties, John was physically injured, suffered

       emotional distress and sustained other permanent and severe personal injuries; incurred

       and will incur hospital, diagnostic, therapeutic, pharmaceutical, and other medical

       expenses; suffered and will suffer physical pain, mental suffering, terror, fright, loss of

       enjoyment of life, and permanent impairment; lost time or wages and impairment of

       earnings capacity; and incurred other injuries and damages of a personal and pecuniary

       nature.

   42. Alone or in conjunction with the negligence of other Defendants, Defendants Petersen,

       Prince Valley and Prock’s negligence proximately caused the injuries to John.

   43. Defendants Prince Valley and Prock are liable to John for all damages allowed by law for

       the injuries, damages and losses sustained by Plaintiff as a result of the negligence of

       Defendant Petersen and/or their own independent negligence.

   44. The Indiana Officer’s Standard Crash Report for the wreck provides that the primary

       cause of the wreck was Petersen following too closely.

      WHEREFORE, Plaintiff JOHN DRESDEN demands judgment against the

Defendants PRINCE VALLEY ENTERPRISES, INC. and CHARLOTTE PROCK for

compensatory damages, the costs of this action and attorneys’ fees, and any such other

and further relief as this Court deems equitable and just.

                                   COUNT III: Negligence
                          Against Defendants Prince Valley and Prock

   45. Plaintiff incorporates herein by reference the allegations of Paragraphs 1 through 37 of

       this Complaint for Damages as if each were fully set forth herein in their entirety.

   46. As an employer, Defendants Prince Valley and Prock are also independently negligent in

       the hiring, qualifying, training, entrusting, supervising, and retaining Defendant Petersen



                                                 9
USDC IN/ND case 2:20-cv-00318-JTM-JPK document 1 filed 09/02/20 page 10 of 14


      in connection with his operation of a commercial motor vehicle and for otherwise failing

      to act as a reasonable and prudent employer and motor carrier would under the same or

      similar circumstances.

   47. Defendants Prince Valley and Prock failed to ensure that their commercial motor vehicle

      and driver complied with federal and state laws and regulations.

   48. Defendants Prince Valley and Prock failed to properly inspect, maintain, service or repair

      the tractor and commercial motor vehicle Petersen was driving or pulling.

   49. As an employer and motor carrier, Defendants Prince Valley and Prock had certain duties

      and responsibilities as defined by the Federal Motor Carrier Safety Regulations, other

      federal law and regulations, Indiana law and industry standards including the duty to

      properly qualify Defendant Petersen, the duty to properly train Defendant Petersen, the

      duty to properly inspect and maintain its vehicles and trailers, the duty to make sure its

      employees are medically able to operate commercial motor vehicles and the duty to

      otherwise establish and implement necessary management controls and systems for the

      safe operation of its motor vehicles and trailers.

   50. Defendants Prince Valley and Prock were independently negligent in failing to meet their

      duties and responsibilities under the Federal Motor Carrier Safety Regulations, other

      federal law and regulations, Indiana law and industry standards.

   51. As a result of the foregoing breaches of duties, John was physically injured, suffered

      emotional distress and sustained other permanent and severe personal injuries; incurred

      and will incur hospital, diagnostic, therapeutic, pharmaceutical, and other medical

      expenses; suffered and will suffer physical pain, mental suffering, terror, fright, loss of

      enjoyment of life, and permanent impairment; lost time or wages and impairment of




                                                10
USDC IN/ND case 2:20-cv-00318-JTM-JPK document 1 filed 09/02/20 page 11 of 14


      earnings capacity; and incurred other injuries and damages of a personal and pecuniary

      nature.

   52. Alone or in conjunction with the negligence of other Defendants, Defendants Petersen,

      Prince Valley and Prock’s negligence proximately caused the injuries to John.

   53. Defendants Prince Valley and Prock are liable to John Dresden for all damages allowed

      by law for the injuries, harms and losses sustained by Plaintiff as a result of the

      negligence of Defendant Petersen and/or their own independent negligence.

   54. The Indiana Officer’s Standard Crash Report for the wreck provides that the primary

      cause of the wreck was Petersen following too closely.

      WHEREFORE, Plaintiff JOHN DRESDEN demands judgment against the Defendants

   PRINCE VALLEY ENTERPRISES, INC. and CHARLOTTE PROCK for compensatory

   damages, the costs of this action and attorneys’ fees, and any such other and further relief as

   this Court deems equitable and just.

                         COUNT IV: Negligent Hiring of Contractor
                                    Against Prock

   55. Plaintiff incorporates herein by reference the allegations of Paragraphs 1 through 37 of

      this Complaint for Damages as if each were fully set forth herein in their entirety.

   56. Transporting goods over the roads in the United States via semi-truck involves a

      significant risk of physical harm to the motoring public if not done carefully.

   57. Prock owed a duty to exercise reasonable care in the selection of a competent and careful

      independent contractor.

   58. Prock had actual or constructive knowledge that Prince Valley did not have a satisfactory

      safety rating with the Federal Motor Carrier Safety Administration at the time it hired

      Prince Valley to transport its trailer prior to the wreck at issue.



                                                 11
USDC IN/ND case 2:20-cv-00318-JTM-JPK document 1 filed 09/02/20 page 12 of 14


   59. Prock also had actual or constructive knowledge that Prince Valley had higher out of

      service rates for drivers and vehicles than other trucking companies in the United States.

   60. Despite the aforementioned duty and actual or constructive knowledge regarding the skill

      and safety of Prince Valley, Prock engaged Prince Valley to transport its trailer.

   61. As a result of the foregoing breach of duty, John was physically injured, suffered

      emotional distress and sustained other permanent and severe personal injuries; incurred

      and will incur hospital, diagnostic, therapeutic, pharmaceutical, and other medical

      expenses; suffered and will suffer physical pain, mental suffering, terror, fright, loss of

      enjoyment of life, and permanent impairment; lost time or wages and impairment of

      earnings capacity; and incurred other injuries and damages of a personal and pecuniary

      nature.

   62. Alone or in conjunction with the negligence of other Defendants, Defendant Prock’s

      negligence proximately caused the injuries to John.

   63. Defendant Prock is liable to John for all damages allowed by law for the injuries, harms

      and losses sustained by Plaintiff.

   64. The Indiana Officer’s Standard Crash Report for the wreck provides that the primary

      cause of the wreck was Petersen following too closely.

      WHEREFORE, Plaintiff JOHN DRESDEN demands judgment against the Defendant

   CHARLOTTE PROCK for compensatory damages, the costs of this action and attorneys’

   fees, and any such other and further relief as this Court deems equitable and just.




                                                12
USDC IN/ND case 2:20-cv-00318-JTM-JPK document 1 filed 09/02/20 page 13 of 14


                                COUNT V: Punitive Damages
                           Against Prince Valley, Petersen, and Prock


   65. Plaintiff incorporates herein by reference the allegations of Paragraphs 1 through 64 of

       this Complaint for Damages as if each were fully set forth herein in their entirety.

   66. Prince Valley, Petersen and Prock have been guilty of such willful misconduct, malice,

       fraud, wantonness, oppression and an entire want of care sufficient to raise the

       presumption of conscious indifference to consequences.

   67. The aforementioned Defendants’ misconduct is so aggravating it authorizes, warrants and

       demands the imposition of substantial punitive damages against Prince Valley, Petersen

       and Prock.

   WHEREFORE, Plaintiff JOHN DRESDEN demands judgment against the Defendants

MICHAEL D. PETERSEN, PRINCE VALLEY ENTERPRISES, INC. and CHARLOTTE

PROCK, for punitive damages, the costs of this action and attorneys’ fees, and any such other

and further relief as this Court deems equitable and just.



                                                      Respectfully Submitted,

                                                      CUSTY LAW FIRM, LLC



                                                      /s/ Brian N. Custy (#26329-64)
                                                      4004 Campbell Street, Suite 4
                                                      Valparaiso, IN 46385
                                                      219-286-7361
                                                      bcusty@custylaw.com




                                                 13
USDC IN/ND case 2:20-cv-00318-JTM-JPK document 1 filed 09/02/20 page 14 of 14


                                     JURY DEMAND

      Comes now the Plaintiff, John Dresden, and demands a trial by jury.



                                                  Respectfully Submitted,

                                                  CUSTY LAW FIRM, LLC



                                                  /s/ Brian N. Custy (#26329-64)
                                                  4004 Campbell Street, Suite 4
                                                  Valparaiso, IN 46385
                                                  219-286-7361
                                                  bcusty@custylaw.com




                                             14
